Citation Nr: 0705402	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-25 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
child of the veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1938 to June 
1946.  The veteran died in October 1992.  The appellant is 
the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested that he be afforded a Travel Board 
hearing at the time his substantive appeal was received in 
September 2003.  He was originally scheduled for the hearing 
in February 2006.  He later requested that the hearing be 
postponed due to transportation problems.

The appellant was rescheduled for a hearing on September 11, 
2006.  Notice of the hearing date was provided on August 10, 
2006.  The appellant failed to report for the hearing.  The 
appellant has not requested that the hearing be rescheduled 
and has not provided good cause for his failure to report.  
Accordingly, the Board will consider the request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2006).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the appellant's claim files the Board finds that 
the RO has not provided the veteran with the notice required 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006) and the implementing 
regulation codified as amended at 38 C.F.R. § 3.159.  The 
VCAA, and its implementing regulation, requires that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  The notice must inform the claimant of 
what VA will do in the development of the claim and what they 
are responsible for.  In addition, claimants must be 
specifically told to submit any evidence that they have in 
their possession.  

The appellant submitted his claim in March 2002.  The RO 
immediately conducted development for records in the case.  
However, no notice was provided to the appellant prior to the 
initial adjudication of the claim in March 2003 or at any 
time thereafter.  The required notice must be provided on 
remand.  

The appellant seeks recognition as the child of the veteran 
in order to obtain Dependency and Indemnity Compensation 
(DIC) benefits.  The appellant was born in December 1950 and 
turned 18 in 1968.  The Board notes that DIC is payable to a 
deceased veteran's child when there is no surviving spouse, 
or to an "adult" child when that child is determined to be 
helpless.  See 38 U.S.C.A. §§ 1313, 1314 (West 2002).

The veteran submitted his original claim for VA benefits in 
June 1991.  At that time he said that he had a son who 
"became physically ill prior to age 18 yrs. and [is] my 
dependent."  He included a VA Form 21-8416 to report medical 
expenses.  The form included an entry for transportation 
costs paid for the son.  The veteran submitted an additional 
statement in March 1992 wherein he asked that his child be 
included in his claim for additional benefits.

The RO wrote to the veteran in March 1992 and asked that he 
provide certain evidence to support his contention that his 
son should be considered as his dependent.  This included 
medical evidence, a statement from a physician, and 
information regarding the son's schooling and employment.  He 
was further advised that he could provide statements from at 
least two disinterested persons who knew the child's 
condition at age 18 and thereafter.

The veteran did not provide the requested information.  He 
did submit a formal claim for benefits in July 1992.  He 
listed his son as of legal age and severely disabled.  He did 
not include any income for the son in the applicable portion 
of the claim form.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in September 1992.  The award of 
benefits included his spouse but not the son.  

The veteran's spouse submitted her claim for DIC benefits in 
November 1992.  She included income from her son on the form.  
She said that he was receiving individual benefits under the 
veteran's social security.  She also said that the son was a 
disabled adult child.

Service connection for the cause of death was granted in June 
1993.  Notice of the rating was provided in July 1993.  The 
son was not included in the award of benefits.  The spouse 
passed away in April 2002.

In the current claim, the appellant has not provided evidence 
to establish his status as a helpless child as of his 18th 
birthday.  He has submitted records that show he has had 
cerebral palsy since birth and that he is a paraplegic and 
used a wheelchair.

In pertinent part, 38 U.S.C.A. § 101(4)(A) (West 2002) 
defines a child as an unmarried person who is under the age 
of eighteen years; who, before attaining the age of 18 years, 
became permanently incapable of self support, or after 
attaining the age of 18, and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved educational 
institution.  See 38 C.F.R. § 3.57(a)(1)(i)-(iii) (2006).

In order to be recognized as a "helpless child," a child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2006).  The standard 
is that the evidence must show that the child does not have 
the capacity for self-support.  See Bledsoe v. Derwinski, 1 
Vet. App. 32 (1990).  The focus of the analysis must be on 
the child's condition at the time of their 18th birthday in 
order to determine whether the individual is entitled to the 
status of "child."  See Dobson v. Brown, 4 Vet. App. 
443,445 (1993).  

On remand the appellant is encouraged to submit evidence or 
identify evidence for the RO to obtain that relates to his 
status at the time of his 18th birthday.  

The records relating to the appellant's receipt of Social 
Security Administration (SSA) benefits should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that the notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2006).  

2.  The RO should obtain from the SSA the 
administrative decision, or decisions, 
and records pertinent to the appellant's 
receipt of Social Security benefits as 
well as the medical records relied upon 
concerning the grant of benefits, if any.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



